Citation Nr: 0026609	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  96-28 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel





INTRODUCTION

The appellant served on active duty from December 1953 to 
December 1955, from September 1986 to October 1991, and from 
November 1991 to January 1992.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville 
Tennessee, that denied the veteran's attempt to reopen his 
severed claim of service connection for hypertension.


FINDINGS OF FACT

1.  Service connection for hypertension was granted by rating 
decision in November 1993.

2.  By rating decision in June 1994, severance of the grant 
of service connection for hypertension was proposed; the 
veteran received notice of the proposed severance.

3.  By rating decision in October 1994 service connection for 
hypertension was severed; the veteran did not timely appeal 
that decision.

4.  Evidence submitted since the RO's October 1994 decision 
is not so significant that it must be considered in order to 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The October 1994 rating decision of the RO that severed 
service connection for hypertension is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302 (1999).

2.  Evidence received since the October 1994 rating 
determination is not new and material, and the claim of 
service connection for hypertension may not be reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).  Additionally, the pertinent laws and regulations 
provide that hypertension will be presumed to have been 
incurred in service if it became manifest to a degree of ten 
percent or more within one year of the veteran's separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

In October 1994, the grant of service connection for 
hypertension was severed.  At that time, the evidence of 
record showed that the veteran was released from active duty 
in December 1955, and that hypertension was diagnosed, and 
was being treated, prior to his reenlistment in September 
1986.  Specifically, medical evidence then of record 
indicated that hypertension was diagnosed in 1978.  The RO 
found that the veteran's hypertension was not present during 
his first period of active duty and was not manifest to a 
compensable degree within one year of the veteran's discharge 
in December 1955.  Moreover, the RO found, based on the 
evidence of record, that the veteran's preexisting 
hypertension was not aggravated by his later periods of 
active duty service.  The veteran was provided notice of his 
procedural and appellate rights.  He did not appeal the 
severance, and the RO's October 1994 decision severing 
service connection for hypertension became final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 3.104 (1999).

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).  According to the Court, an RO decision 
refusing, because of a lack of new and material evidence, to 
reopen a previously and finally disallowed claim, after 
having considered newly presented evidence, is another 
"disallowance" of a claim (the claim to reopen) because that 
claim is not being "allowed."  Accordingly, the Court held 
that sections 5108, 7104(b), and 7105(c) require that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

New and material evidence is evidence which has not been 
previously submitted to agency decision makers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999).

Current caselaw provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet App 203 (1999) (en banc).

The evidence added to the record since the RO's October 1994 
decision consists of current medical evidence showing 
outpatient treatment for various disabilities including 
hypertension.  Although this evidence was not of record at 
the time of the October 1994 determination, the Board finds 
that it is merely cumulative and redundant of medical 
evidence of current disability which was previously 
considered by the RO.  Furthermore, the Board finds that the 
additional evidence is not material.  This evidence does not 
show that hypertension was manifest during the veteran's 
first period of active service or within the initial 
postservice year, or that it was aggravated by his subsequent 
periods of active service.  The additional evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim, and, thus, is not new and 
material.  38 C.F.R. § 3.156 (1999).  

As the veteran has not submitted new and material evidence, 
his claim may not be reopened, and the Board may not consider 
whether the claim would be well grounded pursuant to 38 
U.S.C.A. § 5107(a), or whether the duty to assist under 
38 U.S.C.A. § 5107(b) is met. 


ORDER

The appeal to reopen a claim of entitlement to service 
connection for hypertension is denied.



		
	George R. Senyk
	Veterans Law Judge
	Board of Veterans' Appeals

 


